Citation Nr: 1504817	
Decision Date: 02/02/15    Archive Date: 02/09/15

DOCKET NO.  09-41 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Entitlement to service connection for diabetes mellitus, type II.

2. Entitlement to service connection for hypertension.

3. Entitlement to service connection for a bilateral shoulder disability, to include as secondary to service-connected disabilities.

4. Entitlement to service connection for a lumbar spine disability, to include as secondary to service-connected disabilities. 

5. Entitlement to service connection for a bilateral hip disability, to include as secondary to service-connected disabilities.

6. Entitlement to service connection for a bilateral knee disability, to include as secondary to service-connected disabilities.

7. Entitlement to service connection for a bilateral ankle disability, to include as secondary to service-connected disabilities.

8. Entitlement to an evaluation in excess of 20 percent for post-operative residuals of the left fourth metatarsal with multiple callosities to include arthritis with history of hallux valgus deformity and hammer toes.

9. Entitlement to an evaluation in excess of 20 percent for post-operative residuals of the right fourth metatarsal with multiple callosities to include arthritis with history of hallux valgus deformity and hammer toes.


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel


INTRODUCTION

The Veteran had active military service from March 1971 to January 1978.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

This case was brought before the Board in October 2013, at which time the appeal was remanded to the Agency of Original Jurisdiction (AOJ) for further development.  The appeal is again REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In the October 2013 remand, the Board instructed that the Veteran be provided a VA examination to obtain an etiological opinion regarding his lumbar spine, bilateral shoulders, hips, knees and ankle disabilities.  The Veteran was provided the requested examination in February 2014.  However, the VA examiner did not fully comply with the Board's remand instructions.  Specifically, the Board requested an opinion as to whether any of the Veteran's claimed disabilities have been aggravated (chronically worsened) by his service-connected bilateral foot disabilities.  The VA examiner did not address this prong of a secondary service connection claim, but rather discussed whether the Veteran's claimed disabilities were aggravated by active service.  As such, the February 2014 opinion is inadequate and a remand is necessary to address this deficiency.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

In addition, additional evidence has been received addressing the Veteran's service connection and increased evaluation claims.  This evidence was not accompanied by a waiver of AOJ consideration and, in November 2014, the Veteran requested his appeal be remanded to allow the AOJ to review the additional evidence in the first instance.  See 38 C.F.R. § 20.1304(c) (2014).

Accordingly, the case is REMANDED for the following action:

1. Return the claims file to the February 2014 VA examiner, if available, for an addendum opinion.  If the February 2014 VA examiner is not available, the claims file should be forwarded to another examiner with appropriate medical expertise.  If the examiner determines that an additional physical examination is necessary, one is to be arranged.  The entire claims file, including this REMAND, must be provided to the examiner for review, and the examination report should indicate such a review was accomplished.  

Following a review of the claims file, and physical examination of the Veteran if requested, the VA examiner is to provide an opinion as to whether it is at least as likely as not (probability of at least 50 percent) that the Veteran's disabilities of the bilateral shoulders, lumbar spine, bilateral hips, bilateral knees and/or bilateral ankles have been aggravated (chronically worsened beyond normal progression) by his service-connected bilateral foot disability, diagnosed as post-operative fourth metatarsal of both feet with multiple callosities to include arthritis with hallux valgus deformity and hammer toes.

If the examiner concludes that the Veteran's service-connected disabilities aggravated any or all of the disability(ies) at issue, the examiner must further specify, to the extent possible, the degree of additional disability (pathology/impairment) that resulted from such aggravation, identifying the "baseline" severity of such disability prior to any aggravation and the level of severity existing after the aggravation occurred.

A full and detailed rationale must be provided for each opinion offered.

2. After completing the above, and any other development deemed necessary, readjudicate the Veteran's service connection and increased evaluation claims based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative, if any, should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




